Per Curiam.

After giving due consideration to all the relevant factors in the record we have come to the conclusion that the assessments for each of the tax years should be further reduced to the following amounts:

Tear Lot Land Building Total

1941-42 2 $110,000 $26,000 $136,000
1941-42 4 725,000 300,000 1,025,000
1942-43 2 110,000 25,000 135,000
1942-43 4 725,000 294,000 1,019,000
*962The order so far as appealed from should therefore be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Martin, P. J., Townley, (Jlennon, Cohn and Callahan, JJ., concur.
Order, so far as appealed from, unanimously modified as indicated in opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.